                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     ELLEN HARDIN,                                       Case No. 17-cv-05554-JST (TSH)
                                  11                     Plaintiff,
                                                                                             DISCOVERY ORDER
                                  12               v.
Northern District of California
 United States District Court




                                                                                             Re: Dkt. Nos. 161, 165, 166
                                  13     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  14
                                                         Defendants.
                                  15

                                  16            Defendants are correct that the Court’s order at ECF No. 160 was intended to vacate the

                                  17   briefing and hearing schedule on discovery letter briefs that was discussed during the July 12,

                                  18   2019 telephonic hearing in light of the District Judge’s subsequent enlargement of time, which

                                  19   changed the deadline to file motions to compel. The Court therefore DENIES Plaintiff’s

                                  20   discovery letter briefs at ECF No. 161 without prejudice and ORDERS the parties to meet and

                                  21   confer concerning the issues raised in the letters and, if they are unable to resolve them, to file

                                  22   joint discovery letter briefs.

                                  23            This afternoon Plaintiff filed a request for an extension of time to respond to ECF No. 165.

                                  24   That narrow request is moot in the light of the above orders. In the body of her motion, Plaintiff

                                  25   also asks that “any further responses from Ms. White to pending matters,” including motions to

                                  26   quash subpoenas the Court has not seen, not be due until after August 2 when Ms. White returns

                                  27   from medical leave. This broad request is DENIED without prejudice because it is sweeping and

                                  28   vague.
                                   1          This order resolves ECF Nos. 161, 165 and 166.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: July 17, 2019

                                   6
                                                                                               THOMAS S. HIXSON
                                   7                                                           United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
